Citation Nr: 1029664	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  97-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 
1954.  He died in February 1966.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 1996 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Newark, New Jersey, which found that new and material 
evidence had not been received to reopen the previously denied 
claim of entitlement to service connection for the cause of the 
Veteran's death.

In April 1998, the Board confirmed the RO's determination that 
new and material evidence had not been received.  The appellant 
appealed that decision to the United States Court of Appeals for 
Veterans Claims ("Court").  By a November 1998 Order, the 
Court, pursuant to a joint motion, vacated the Board's decision 
and remanded the case for further adjudication by the Board.

In July 1999, the Board remanded the case for additional 
development.  Thereafter, in August 2005, the Board concluded 
that, although new and material evidence had been received to 
reopen the previously denied claim, further development was 
required with respect to the underlying issue.  Accordingly, the 
case was remanded for this development.

In August 1997, the appellant testified at a hearing before a 
Veterans Law Judge.  A transcript of this hearing is of record.  
That Judge is no longer with the Board.  Under VA regulations, a 
claimant is entitled to have a final determination of his or her 
claim made by the Veteran's Law Judge who conducted the hearing.  
38 C.F.R. § 20.707.  Accordingly, the appellant was afforded the 
opportunity for a second hearing before the Board, and in June 
2007, she testified at a hearing before the undersigned Veterans 
Law Judge at the Newark, New Jersey RO.  A transcript of this 
hearing has been associated with the claims folder. 

In September 2007, the Board remanded the appellant's claim for 
further development, specifically to obtain additional VA 
treatment reports and a copy of the Veteran's autopsy report.  In 
April 2010, the VA Appeals Management Center ("AMC") issued a 
Supplemental Statement of the Case ("SSOC"), in which it 
continued to deny the appellant's claim.  The claims folder has 
been returned to the Board for further appellate proceedings. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 1966.  The death certificate 
shows that the immediate cause of death was crushing injuries of 
the head, chest and abdomen.  There were no secondary causes 
listed.  

2.  At the time of his death, the Veteran was service connected 
for sinusitis with secondary conjunctivitis, and hemorrhoids.
  
3.  The probative medical evidence of record does not establish 
that a disability of service origin, or a service-connected 
disability, caused or contributed to the Veteran's death, to 
include as a result of medication prescribed for his sinus 
disability.

4.  The Veteran was not in receipt of, or entitled to receive, 
compensation based on total disability for a period of 10 years 
of more immediately preceding his death, there were no service-
connected disabilities that were continuously rated totally 
disabling for a period of at least five years from the date of 
discharge, and he was not a former prisoner of war.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or 
disease incurred in, or aggravated by active military service, to 
include a medication prescribed for a service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini, effective May 30, 2008).

On March 3, 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  In essence, the Court held 
that the VCAA notice must include notice that a disability rating 
and an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In addition, during the pendency of this appeal, the Court issued 
a decision stating that, in general, 38 U.S.C.A. § 5103(a) notice 
for Dependency Indemnity and Compensation ("DIC") benefits 
based on service connection for the cause of death must include: 
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a non-detailed 
application of the specific reasons why any claim made during the 
deceased veteran's lifetime was not granted.  Id.  Rather, the 
Court held that, while VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the notice 
letter should be "tailored," and must respond to the 
particulars of the application submitted.  Id.  

Notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction ("AOJ").  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured by 
subsequent re-adjudication of the claim, as in a Statement of the 
Case ("SOC") or SSOC. Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

In this case, although the evidence reveals that the appellant 
was not provided with adequate VCAA notice prior to the initial 
adjudication of her claim, a subsequent January 2005 letter 
advised her of the evidence and information necessary to 
substantiate a DIC claim based on a previously service-connected 
condition, specifically indicating that to support a claim for 
DIC benefits, the evidence must show that the veteran died while 
on active duty, or that the veteran died from a service-connected 
injury or disease.  The Board acknowledges, however, that the 
letter did not advise the appellant of the conditions the Veteran 
was service connected for at the time of his death, or the 
evidence required to substantiate a DIC claim based on a 
condition not yet service connected.

In this case, however, the Board finds that any notice errors did 
not affect the essential fairness of the adjudication.  SSOCs 
issued in April 2005 and April 2006 notified the appellant of the 
applicable regulations, to include 38 C.F.R. § 3.312, which 
specifically addresses both principal and contributory causes of 
death.  A review of the record further shows that the appellant 
had actual knowledge of how to substantiate her claim, as she 
presented testimony during two separate hearings before the 
Board, and submitted medical treatise information regarding the 
potential side-effects of the Veteran's medication.  As she has 
shown actual knowledge of how to substantiate a claim on that 
basis, any error with regard to proper notice is non-prejudicial, 
and a remand of the appellant's case for issuance of a new VCAA 
letter is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The Board notes that the appellant was given appropriate notice 
according to Dingess in a July 2006 letter.  This letter advised 
her as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of her claim.  To 
the extent there was any error in the timing of such notice, 
since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned, in regards to 
this matter, are rendered moot.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).
 
      b.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  This includes assisting the appellant in 
procuring service treatment records, relevant post-service 
treatment records, and providing a VA examination or opinion when 
warranted.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

The Board concludes that VA's duty to assist has been satisfied 
in this case.  Of record are the Veteran's service treatment 
reports, a post-service VA examination report dated April 1959, 
his death certificate, an autopsy report from the Dade County, 
Florida medical examiner's office, and an April 2010 medical 
evaluation report from a VA physician who provided an opinion 
regarding the cause of the Veteran's death.  The claims folder 
also contains the appellant's personal statements in support of 
her claim.  

The Board notes that the appellant also contends that the Veteran 
was treated at the Coral Gables, Florida VA Medical Center 
("VAMC") from 1954 to 1966, and that these treatment records 
would show that he had been prescribed Chlor-Trimeton by a VA 
provider for his service-connected chronic sinusitis, which she 
further alleges contributed to his death.  In this regard, the 
Board notes that records created by VA are considered 
constructively of record and should be associated with the claims 
folder.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Relevant statutory and regulatory provisions also emphasize the 
importance of obtaining pertinent VA records as part of the duty 
to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  

With regard to the appellant's contention that the medication 
prescribed for the Veteran's sinus disorder caused or contributed 
to his death, the Board notes that the VA physician who provided 
the April 2010 opinion specifically addressed this theory.  He 
discussed the Dade County medical examiner's report, as well as 
the Veteran's medical history and what side effects, if any, the 
medication he was purportedly taking to control the symptoms of 
his sinusitis would have had.  His conclusion that the Veteran's 
death was not related to service or a service-connected 
disability, to include the medication used to treat his 
sinusitis, but was more likely than not die to his high blood 
alcohol level, was supported by a detailed analysis and 
rationale, based on sound medical principles.  Accordingly, the 
Board finds that this opinion is adequate upon which to base a 
decision in this case.

As noted above, in September 2007, the Board remanded the 
appellant's claim, in part to search for the Veteran's VAMC 
treatment reports.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency, including records from VA medical facilities.  38 C.F.R. 
§ 3.159(c)(2).  VA will end its efforts only if it concludes that 
the records sought do not exist, or that further efforts to 
obtain such records would be futile.  Id.  Cases in which VA may 
conclude that no further efforts are required include those in 
which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  Id.   In this case, the claims folder shows that, although 
the Newark RO made at least four (4) attempts to obtain the 
Veteran's VAMC treatment records, the Miami, Florida VAMC 
responded that it was unable to locate these records.  As it 
appears these records no longer exist, any further efforts at 
obtaining the reports would be futile.  Moreover, as will be 
described in greater detail below, even if such records were 
located, based on the VA examiner's opinion that the Veteran's 
death from crushing injuries in a motor vehicle accident 
("MVA") was the result of alcohol and was neither caused by, 
nor related to, his use of Chlor-Trimeton, a finding that he was 
in fact using such medication would not be relevant to the 
appellant's claim.  As such, the Board finds that no further 
development is necessary.  VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of her claim and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her appealed claim.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Accordingly, the Board will proceed to a 
decision on the merits.
II.  Laws & Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

In order to establish service connection for the cause of the 
Veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one which 
was incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one which 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).

The death of a Veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a) 
(2009).

The service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2009).

The service-connected disability will be considered a 
contributory cause of death if it is shown that it contributed 
substantially or materially to death, combined to cause death, or 
that it aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c) (2009).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  Id. 

Medical evidence is required to establish a causal connection 
between service, or a disability of service origin, and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).

The debilitating effects of a service-connected disability must 
have made the Veteran materially less capable of resisting the 
fatal disease, or have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

III.  Analysis

The Veteran's death certificate shows that he died in February 
1966 as a result of crushing injuries to the head, chest and 
abdomen; there were no secondary causes.  The autopsy report 
indicates that he was driving a 1965 Corvette automobile when he 
apparently lost control of the vehicle, ran off the roadway and 
struck a tree.  The probable manner of death is listed as 
"accident."  The report also shows that a toxicology report 
revealed that, at the time of his death, the Veteran's blood 
ethanol (drinking alcohol) level was 0.16 percent.  

As noted above, the appellant contends that, at the time of his 
death, the Veteran was taking Chlor-Trimeton, an antihistamine 
she says was prescribed for his service-connected chronic 
sinusitis, that caused unintended side effects, such as 
drowsiness, which resulted in "stupor at the wheel," and 
subsequently contributed to his death from a MVA.  Appellant's 
brief, May 2007.  Specifically, she avers that the VA 
physician/health care provider who prescribed such medication 
failed to warn her husband of such possible side effects, 
including failing to advise him against driving while taking the 
medication.  In support of her claim, she has submitted copies of 
internet articles and other treatise information discussing the 
side effects of this medicine, and a VA "Authorization to Report 
Voucher for Mileage Allowance" form, issued by the VAMC in Coral 
Gables, noting that the form "must be completed before further 
medication can be mailed."  There is no information on the form, 
however, that specifically indicates the name or type of 
medication that was being dispensed to the Veteran. 

As an initial matter, the Board notes that, under VA laws and 
regulations, when a veteran suffers an injury or an aggravation 
of an injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner if such 
disability or death were service connected.  38 U.S.C.A. § 1151 
(West 2002).  The statute establishes that a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault is necessary for 
entitlement to compensation.  Under the statute, the proximate 
cause of death must also be an event not reasonably foreseeable.  
Id.  To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing that 
a veteran received care, treatment, or examination, and that the 
veteran has an additional disability or died, does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  In addition, there must be 
evidence showing either that VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider, 
or that VA furnished treatment without the informed consent of 
the veteran and his representative, in compliance with 38 C.F.R. 
§ 17.32.

In claims of entitlement to service connection for the cause of 
the veteran's death, however, the issue of negligence in the 
prescribing of medication is irrelevant if the medication was 
prescribed for a service-connected disability.  In essence, if it 
was found that a medication prescribed for a service-connected 
disability caused or contributed to the veteran's death, an award 
of service connection for the cause of death would be warranted 
regardless of whether there was a finding of negligence, 
carelessness, or some other fault on the part of VA in 
prescribing the medication.  Therefore, in the remainder of this 
discussion, the Board will focus on the issue of causation and no 
decision on the purported § 1151 issue will be made as the latter 
imposes a greater burden of proof.

Review of the claims folder reveals that, in a June 1954 rating 
decision, the Veteran was granted service connection for 
sinusitis with secondary conjunctivitis, effective February 3, 
1954, based on a finding that he had been diagnosed with 
maxillary sinusitis during service.  In the same rating decision, 
he was also granted service connection for hemorrhoids.  A 
subsequent VA examination report, dated April 1959, shows that he 
was seen at the Coral Gables VAMC for complaints of nasal 
congestion, drowsiness and headaches, for which he took daily 
doses of the antihistamine, pyribenzamine.  He was diagnosed with 
infectious allergy, nasal and conjunctival, and sinusitis, 
chronic, allergic.  As previously stated, the claims folder 
contains no additional treatment reports for the Veteran.  

As noted above, the report from the medical examiner stated that, 
on a night in February 1966, at approximately 11:20PM, the 
Veteran apparently lost control of his vehicle, ran off the road 
and struck a tree, causing crushing injuries to the head, chest 
and abdomen that resulted in his death.  A toxicology report 
showed that he had a blood ethanol level of 0.16 percent.  
Additional tests for methanol, acid basic scan and carbon 
monoxide were negative.  

In April 2010, pursuant to the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death, a VA 
examiner reviewed the Veteran's claims folder, including his 
service treatment reports, the April 1954 VAMC examination 
report, the death certificate and the February 1966 autopsy 
report.  The examiner noted that the treatment reports of record 
showed that the Veteran had a history of sinus problems beginning 
in December 1951 and was treated intermittently with antibiotics, 
antihistamines and nasal decongestants.  It was noted that his 
subjective symptoms of severe headaches, nasal congestion and 
mucopurulent nasal discharge were only modified by this 
treatment.  The examiner also reviewed the transcripts of the 
appellant's August 1997 and June 2007 hearings before the Board, 
in which she stated that the Veteran received outpatient 
treatment at the VAMC and had been taking antihistamines and 
decongestants for approximately 12-14 years at the time of his 
death.  She further recounted the events that took place on the 
night of her husband's death.  She reported that, during the 
early part of the evening, the Veteran left home to attend a 
dinner with some business associates.  She said that, later that 
night, he telephoned her and said that he was very tired, but 
would be home shortly.  She noted that, although she advised him 
to not to drive and to lie down and come home the following 
morning, he ignored her advice and attempted to drive home.  She 
added that she did not know whether he had been drinking that 
night.  Shortly thereafter, she learned that the Veteran had been 
killed in a MVA.  

The examiner concluded that the most likely cause of the 
Veteran's death from the injuries sustained in the MVA was his 
alcohol consumption, resulting in a blood alcohol level of 0.16 
percent at the time of the accident.  He observed that, following 
military service, the Veteran had had a long-standing history of 
sinusitis and had been familiar with the side effects of 
antihistamines, such as drowsiness, as he had been taking them 
from approximately 1951 or 1952 to 1966.  He further noted that 
there is evidence in the medical literature which states that 
tolerance to the sedative effects of antihistamines like Chlor-
Trimeton develops by the fourth day of use, which means that 
drowsiness is no longer a manifestation of the medication.  
Moreover, he stated that it is the usual medical practice of 
physicians and nurses to alert and advise patients not to drive, 
drink or operate any machinery while on antihistamines and/or 
decongestants, and that patients are generally advised to avoid 
alcohol when they are on medications and particularly not to 
indulge in excess alcohol consumption.  In this regard, he 
observed that, at the time of his death, the Veteran's Chlor-
Trimeton was not a new medication, such that he would not have 
been unaware of its side effects.  Rather, he pointed out that, 
in spite of being on antihistamines, the Veteran was going about 
his usual work/business/profession, including driving, and his 
daily activities of life before the MVA.  Based on these 
findings, the examiner concluded that it was unlikely that the 
Veteran had drowsiness from chronic use of antihistamine 
medications.  Rather, he found that, unfortunately, the Veteran 
chose to make the wrong decision of driving his motor vehicle 
under the influence of alcohol.  In addition, he found that it 
was less likely than not that the Veteran's use of antihistamines 
secondarily caused or contributed substantially or materially to 
the MVA which resulted in his death.  He further opined that his 
death was not due to the fault, negligence, carelessness, lack of 
proper skill, or error in judgment on the part of any VA medical 
personnel or treatment.

As noted above, in addition to the medical evidence of record, 
the claims folder also contains transcripts from the appellant's 
1997 and 2007 hearings before the Board.  During the June 2007 
hearing, she testified that, although the Veteran routinely took 
multiple doses of his antihistamine medication on a daily basis, 
he drove his automobile regularly.  She also said that she 
routinely rode along with him and did not notice his having any 
difficulties or problems while driving.  When asked whether she 
had ever observed her husband drink alcohol while also taking the 
medication, she said "[p]robably because he took it all the 
time, so I don't know ... whether he would not take a drink [while 
also taking] Chlor-Trimeton...." 

IV.  Conclusion

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give credit 
and where to withhold the same, and in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

The Board must also make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether evidence submitted by a claimant is credible, 
the Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Having reviewed the complete record, the Board concludes that the 
probative  evidence of record does not support the appellant's 
contention that the Veteran's death was related to service or a 
service-connected disability.  Instead, the Board finds the VA 
examiner's report, based in substantive part on the medical 
examiner's report, to be the most probative evidence regarding 
the cause of the Veteran's death.  

As previously discussed, the VA examiner concluded that the most 
likely cause of the Veteran's death was his alcohol consumption, 
confirmed by a blood alcohol level of 0.16 percent at the time of 
his accident.  He further found that, because the Veteran had 
been taking antihistamines regularly for as many as 14 years at 
the time of his death, he would have built up a tolerance to the 
drug and would no longer have been subject to the sedating 
effects of the medication.  His opinion was decided with the 
exercise of sound judgment after a careful analysis of all the 
facts and circumstances surrounding the Veteran's death, 
including the autopsy report, as well as the complete claims 
folder.  See 38 C.F.R. § 3.312(a).  There is no contrary 
competent medical evidence of record to suggest that the 
Veteran's service-connected sinusitis with secondary 
conjunctivitis, its associated symptoms, or the medications 
prescribed for the disorder, caused, or substantially or 
materially contributed to his death.  The Board's decision in 
this regard considers the appellant's purported theory of 
secondary service connection.  In deciding herein that the 
service-connected sinusitis did not play a causal role in the 
cause of the Veteran's death, the Board has also considered 
whether medication prescribed for the service-connected sinusitis 
was a principal or contributory cause of death.  As discussed 
herein, in fact, the role of a prescribed antihistamine is the 
primary focus of the Board's decision herein.  In addition, there 
is no competent evidence to suggest that the Veteran's death was 
caused or related to his service-connected hemorrhoids.

In addition to the medical evidence, the Board has also 
considered the statements and testimony of the appellant, as well 
as the evidence she presented in support of her claim.  In this 
regard, the Board certainly finds that the appellant is competent 
to offer evidence as to facts within her personal knowledge, such 
as observable symptoms of the Veteran's disability prior to his 
death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   
Moreover, the Board acknowledges that there are instances in 
which lay testimony can serve to establish an association between 
service and the claimed disability or death for the purpose of 
satisfying the criteria of McLendon.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  For example, a lay person may be competent 
to offer testimony on certain medical matters, such as describing 
symptoms observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and his or her lay 
testimony as to a continuity of symptomatology can satisfy the 
requirements of McLendon.  However, the Board finds that a lay 
person is not competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking a death from a MVA 
to a medication prescribed for sinusitis.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, this 
is not a case in which the appellant's lay beliefs alone can 
serve to establish any association between the Veteran's death 
and a service-connected disability.  Furthermore, the Board notes 
that the appellant was not present at the time of the Veteran's 
MVA, and thus, is unable to offer testimony as to the specific 
circumstances surrounding his tragic death.  In contrast, the VA 
examiner took into account the detailed findings of the medical 
examiner, who performed an autopsy, which revealed the severe 
bodily injuries that the Veteran sustained in the MVA, as well as 
his high blood alcohol level.  

Moreover, despite the contention of the appellant's attorney, who 
claimed that the autopsy was incomplete because the medical 
examiner failed to test the Veteran's blood for the presence of 
antihistamines or other drugs, the VA examiner found that, even 
assuming that he had taken Chlor-Trimeton on the day of his 
death, the Veteran would have no longer been subject to its 
sedating effects.  In this regard, the Board also notes that 
neither the appellant, nor VA adjudicators, are medical 
professionals, and thus are not competent to request that a 
veteran undergo any medical tests or studies.  See Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  Furthermore, despite the 
appellant's contention that a VA provider was negligent in not 
warning the Veteran about the side effects of the medication 
and/or failed to warn him about the dangers of using the 
medication with alcohol, as noted above, in claims of entitlement 
to service connection for the cause of a veteran's death, the 
issue of negligence in the prescribing of medication is 
irrelevant if the medication was prescribed for a service-
connected disability, and the only issue is whether the 
medication caused or contributed to his or her death.  In this 
case, the most probative evidence of record shows, assuming 
arguendo, that if the Veteran was taking prescribed antihistamine 
medication to treat his chronic sinusitis, it neither caused nor 
contributed to his death.  The Board finds the April 2010 VA 
opinion to be the most probative evidence of record.

Finally, the Board notes that it has also considered the internet 
articles and prescription warnings and other evidence submitted 
by the appellant in support of her claim.  These documents list 
various possible side-effects of the Veteran's medication, 
including dizziness and drowsiness.  However, the Board finds the 
treatise evidence in this instance to be so general and 
speculative in nature as to not constitute competent, probative 
evidence as to the circumstances surrounding the Veteran's death.

Although the Board is genuinely sympathetic to the appellant's 
loss, the Board concludes that the preponderance of the evidence 
is against granting service connection for the cause of the 
Veteran's death.  The "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


